DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response filed July 19, 2022, Applicant amended claim 1 and previously canceled claims 2-9.  Claims 21 and 22 were added. Claims 1 and 10-22 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant asserts that the newly amended claim 1 improves the functioning of a computing system because the claimed invention reduces the need for the consumer-user to search for new content.  Examiner respectfully disagrees. The steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 21, and 22: processors to execute processing, storing, transmitting, and retrieving data associated with an entity. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statements (IDS) received on July 21, 2022 has been considered by examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 10-22 are rejected under 35 U.S.C. 101 because the claim is not directed to patent eligible subject matter. 
Claims 1 and 10-22 do fall within at least one of the four categories of patent eligible subject matter because the claim recites a process (i.e., a method).
 Although claims 1 and 10-22 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1 and 10-22 directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 recite:
generating, using the at least one processing unit, for each one of the plurality of events, an event data object comprising an event identifier identifying the one event; 
detecting, using the at least one processing unit, input provided by the first consumer-user via the screen interface of the first device in relation to the representation of the event data for the first event, the input indicating intent to initiate a conversation regarding the first event
identifying a subset of the plurality of events for which a representation of event data has not previously been displayed to the first consumer-user via the screen interface of the first device associated with the first consumer-user
The identified limitations recite a method and system that generating an identifier associated with a (marketing or business) entity, detecting user input associated with information associated with the entity,  and identifying a subset of events which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention recites a certain method of organizing human activity and is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
processing, using at least one processing unit, event data received via at least one communications network, the event data concerning a plurality of events, each of the plurality of events involving a performing artist or sports team; 
causing the event data object for each of the plurality of events to be stored in at least one repository, the at least one repository also storing consumer-user data comprising a consumer-user data object for each of a plurality of consumer-users, each consumer-user data object comprising a consumer-user identifier identifying a consumer-user of the plurality of consumer-users, at least some of the plurality of consumer-users being target consumer-users who are followed by one or more follower consumer-users; 
causing, using the at least one processing unit, a representation of the event data associated with one or more of the plurality of events to be transmitted, via the at least one communications network, to devices coupled to the at least one communications network, each of the devices being associated with one of the plurality of consumer-users and comprising a screen interface, the causing comprising causing a representation of event data for a first event to be displayed to a first consumer-user via a screen interface of a first device associated with the first consumer-user; 
responsive to the detecting, generating a conversation data object comprising a conversation identifier, and causing to be stored, in the at least one repository, the conversation data object and an association between the consumer-user identifier of the first user, the event identifier of the first event, and the conversation identifier of the conversation data object; 
retrieving, by the at least one processing unit from the at least one repository, a consumer- user identifier for a second consumer-user who follows the first consumer-user; and 
causing a representation of event data for each event in the identified subset to be transmitted via the at least one communications network to the first device and to be displayed to the first consumer-user via the screen interface of the first device, on a new channel designed to display event data representations not previously displayed to the first consumer-user without the first consumer-user having to search for such event data representations, wherein the new channel is accessed by the first consumer-user by providing input to the screen interface of the first device to select the new channel option and choose to view the new channel
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of processing, storing, transmitting, and retrieving data associated with an entity. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 10-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of claim 1 when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 21, and 22: processors to execute processing, storing, transmitting, and retrieving data associated with an entity. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1 and 10-22, when considered individually and as an ordered combination, is rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 10-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shidfar (US 2014/0052485 A1).

Regarding claims 1, 21, and 22, Shidfar discloses a computer implemented method comprising acts of: 
processing, using at least one processing unit, event data received via at least one communications network, the event data concerning a plurality of events, each of the plurality of events involving a performing artist or sports team (Paragraph [0028]: Access to the system may be enabled by entering data into a web-based suggestion home page. With reference to FIG. 2, there is illustrated a suggestion home page for suggesting a social gathering according to exemplary and non-limiting embodiments. As illustrated, suggestion home page comprises a text input box that allows for an alphanumeric input and a submission button and [0050]: the plan web page generated using the Link/Widget button may be carried through different environments, allowing collaboration among the decision-making group about selecting an event to attend (e.g., at a concert or sporting event site) ); 
generating, using the at least one processing unit, for each one of the plurality of events, an event data object comprising an event identifier identifying the one event (Paragraph [0030]: after submitting the data entered into the suggestion home page, a user is directed to the interactive plan page. With reference to FIG. 3 and FIG. 3a, there are illustrated interactive plan pages according to exemplary and non-limiting embodiments. The interactive plan page is an information object and functions as a canvas whereupon interactions amongst authenticated users take place for a social gathering. The interactive plan page is a visual summary of the entire social gathering which may include, dates, times, locations, questions, timers associated with questions, answers, votes, decisions, who is involved); 
causing the event data object for each of the plurality of events to be stored in at least one repository, the at least one repository also storing consumer-user data comprising a consumer-user data object for each of a plurality of consumer-users, each consumer-user data object comprising a consumer-user identifier identifying a consumer-user of the plurality of consumer-users, at least some of the plurality of consumer-users being target consumer-users who are followed by one or more follower consumer-users (Paragraph [0034]: the system pulls friends of the user from the Facebook API, displays the friends, and allows a planner to select those friends which they would like to join their social gathering.); 
causing, using the at least one processing unit, a representation of the event data associated with one or more of the plurality of events to be transmitted, via the at least one communications network, to devices coupled to the at least one communications network, each of the devices being associated with one of the plurality of consumer-users and comprising a screen interface, the causing comprising causing a representation of event data for a first event to be displayed to a first consumer-user via a screen interface of a first device associated with the first consumer-user (Paragraph [0034]: after being authenticated a user may proceed to share a social gathering with other users. With reference to FIG. 5, there is illustrated a share with friends page according to exemplary and non-limiting embodiments. Share with friends page allows users operating as social gathering planners to invite their friends to a social gathering…. When a friend is invited by a planner to a social gathering, they are sent, for example, a Facebook App notification.); 
detecting, using the at least one processing unit, input provided by the first consumer-user via the screen interface of the first device in relation to the representation of the event data for the first event, the input indicating intent to initiate a conversation regarding the first event (Paragraph [0035]: from the interactive plan page a user may proceed to ask a question of the other users engaged in the social gathering. With reference to FIG. 6, there is illustrated an ask question page according to exemplary and non-limiting embodiments. Ask question page allows users, each acting as a social gathering planner, to ask questions, suggest answers, and come to a decision around group gatherings. The first step of this process is asking a question.); 
responsive to the detecting, generating a conversation data object comprising a conversation identifier, and causing to be stored, in the at least one repository, the conversation data object and an association between the consumer-user identifier of the first user, the event identifier of the first event, and the conversation identifier of the conversation data object (Fig. 7; Paragraph [0036]: from the interactive plan page a user may proceed to add a suggestion to or answer a question from one of the other users engaged in the social gathering. With reference to FIG. 7, there is illustrated a suggestion page according to exemplary and non-limiting embodiments. A suggestion is a potential option that answers a proposed question. An example of this might be "Planet Hollywood Hotel and Resort" or "The Cosmopolitan of Las Vegas" to the question of "Where should we stay (in Las Vegas)?" Suggestions can either be a date or a custom answer. Dates are simply a time and actual calendar date.); 
retrieving, by the at least one processing unit from the at least one repository, a consumer-user identifier for a second consumer-user who follows the first consumer-user (Paragraph [0074]).
Shidfar discloses the limitations above. Shidfar does not explicitly disclose:
identifying a subset of the plurality of events for which a representation of event data has not previously been displayed to the first consumer-user via the screen interface of the first device associated with the first consumer-user; and
causing a representation of event data for each event in the identified subset to be transmitted via the at least one communications network to the first device and to be displayed to the first consumer-user via the screen interface of the first device, on a new channel designed to display event data representations not previously displayed to the first consumer-user without the first consumer-user having to search for such event data representations, wherein the new channel is accessed by the first consumer-user by providing input to the screen interface of the first device to select the new channel option and choose to view the new channel.
Cowan teaches:
identifying a subset of the plurality of events for which a representation of event data has not previously been displayed to the first consumer-user via the screen interface of the first device associated with the first consumer-user (Paragraph [0068]: The activity correlation score determiner 408 determines a correlation score for each activity identified by the activity identifiers 406, as described in more detail below with reference to FIGS. 5-6. The correlation score for each activity is determined from a correlation between the activity attributes for the activity and the user's profile data); and
causing a representation of event data for each event in the identified subset to be transmitted via the at least one communications network to the first device and to be displayed to the first consumer-user via the screen interface of the first device, on a new channel designed to display event data representations not previously displayed to the first consumer-user without the first consumer-user having to search for such event data representations, wherein the new channel is accessed by the first consumer-user by providing input to the screen interface of the first device to select the new channel option and choose to view the new channel (Paragraph [0069]: the activity notifier 410 initiates a notification process. The notification process notifies the user about the activities based on the correlation scores for the activities, as described in more detail below with reference to FIG. 5 and FIGS. 7A-7D. For example, the correlation score for an activity determines whether the activity notifier 410 notifies the user about the activity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shidfar to disclose identifying a subset of the plurality of events for which a representation of event data has not previously been displayed to the first consumer-user via the screen interface of the first device associated with the first consumer-user; and causing a representation of event data for each event in the identified subset to be transmitted via the at least one communications network to the first device and to be displayed to the first consumer-user via the screen interface of the first device, on a new channel designed to display event data representations not previously displayed to the first consumer-user without the first consumer-user having to search for such event data representations, wherein the new channel is accessed by the first consumer-user by providing input to the screen interface of the first device to select the new channel option and choose to view the new channel as taught by Cowan because it would have effectively improved targeted events sent to users.  Shidfar discloses enabling on-line collaboration among a group of people, such as a group of friends, an affinity group, a fan club, a group of co-workers, a team, or the like, to arrive at a decision, such as a decision as to the nature of an event in which the group wishes to participate (Shidfar Abstract). Using the system for determining activities relevant to users of  Cowan would determine activities relevant to users in which the users can participate (Cowan Paragraph [0005]).
Regarding claim 10, Shidfar discloses wherein: 
each of the plurality of events has a promoter (Paragraph [0046]); 
the act of generating comprises generating an event data object, for each one of the plurality of events, comprising a promoter identifier identifying a promoter of the one event (Paragraph [0033]); and 
the second consumer-user is a promoter of one or more of the plurality of events not including the first event (Paragraph [0046]).
Regarding claim 11, Shidfar discloses comprising acts of: 
detecting input by the second consumer-user to comment on the conversation (Paragraph [0050]), 
in response to the detecting, modifying the conversation data object to include the comment of the second consumer-user (Paragraph [0050]); 
causing an association to be stored in the at least one repository between the consumer-user identifier of the second consumer-user, the event identifier of the event, and the conversation identifier of the conversation data object (Paragraph [0050]); and 
causing a representation of the modified conversation data object to be displayed to a third consumer-user who follows the second consumer-user, via a third device associated with the third consumer-user (Paragraph [0050]).
Regarding claim 12, Shidfar discloses wherein causing the representation of the event data for the first event to be displayed to the first consumer-user comprises causing the representation of the event data for the first event to be displayed on a graphical user interface (GUI) that is customized for the first consumer-user (Paragraph [0034]).
Regarding claim 13, Shidfar discloses wherein the act of detecting input provided by the first consumer-user in relation to the representation of the event data for the first event comprises detecting input indicating that the first consumer-user expressed a preference for the first event (Paragraph [0035]).
Regarding claim 14, Shidfar discloses wherein in the detected input, the first consumer-user expresses a preference via at least one of following, listing, friending, attending, and liking the first event (Paragraph [0048]).
Regarding claim 15, Shidfar discloses comprising an act, in response to detecting the input indicating that the first consumer-user expressed the preference for the first event, of generating a derivative data object comprising a derivative data object identifier, and storing in the at least one repository an association between the derivative data object identifier, the event identifier of the first event, and the consumer-user identifier of the first consumer-user (Paragraph [0048]).
Regarding claim 16, Shidfar discloses comprising acts of: 
in response to detecting the input indicating that the first consumer-user expressed the preference for the first event, generating information usable by a device associated with a certain consumer-user who follows the first consumer-user to render a GUI that is customized for the certain consumer-user (Paragraph [0048]); and 
causing transmission of the information to the device associated with the certain consumer- user (Paragraph [0048]).
Regarding claim 17, Shidfar discloses wherein generating the information usable by the device associated with the certain consumer-user comprises generating information usable to render a GUI comprising a channel or feed for the certain consumer-user (Paragraph [0048]).
Regarding claim 18, Shidfar discloses wherein the act of detecting comprises detecting input from the first consumer-user in relation to a representation of a performing artist, and wherein the method comprises acts of: 
generating information, usable by the device associated with the second consumer-user, to render a GUI comprising data relating to the performing artist (Paragraph [0044]); and 
causing transmission of the information to the device associated with the second consumer- user (Paragraph [0044]).
Regarding claim 19, Shidfar discloses wherein the act of detecting comprises detecting input from the first consumer-user in relation to a representation of a first performing artist, and wherein the method comprises acts of: 
generating information, usable by the device associated with the second consumer-user, to render a GUI comprising data relating to a second performing artist different than the first performing artist (Paragraph [0044]); and 
causing transmission of the information to the device associated with the second consumer- user (Paragraph [0044]).
Regarding claim 20, Shidfar discloses wherein the act of retrieving comprises retrieving a plurality of consumer-user identifiers respectively associated with a group of consumer-users who follow the first consumer-user, and the act of causing the representation of the conversation data object to be transmitted comprises causing the conversation data object to be displayed to each of the group of consumer-users on devices respectively associated with the group of consumer-users (Paragraph [0034]).

Conclusion
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621